Case 8:20-cv-00043-SB-ADS Document 192-31 Filed 05/14/21 Page 1 of 8 Page ID
                                 #:3965




Summary Judgment Ex. 50
5/14/2021                                       Case 8:20-cv-00043-SB-ADS Document 192-31
                                                                              Repayment          FiledStudent
                                                                                        Plans | Federal 05/14/21
                                                                                                              Aid Page 2 of 8 Page ID
                                                                                  #:3966
   Home        Manage Loans      Student Loan Repayment      Repayment Plans



   Choose the federal student loan repayment plan that’s
   best for you.
   To make your payments more affordable, repayment plans can give you more time to
   repay your loans or can be based on your income.




                                                                                  Use Loan Simulator      Types of Repa
   Although you may select or be assigned a repayment plan when you first begin repaying
   your student loan, you can change repayment plans at any time—for free.

   Contact your loan servicer if you would like to discuss repayment plan options or change
   your repayment plan. You can get information about all of the federal student loans you
   have received and find the loan servicer for your loans by logging in to "My Federal
   Student Aid."


   Use Loan Simulator
   Before you contact your loan servicer to discuss repayment plans, you can use Loan
   Simulator to get an early look at which plans you may be eligible for and see estimates for
   how much you would pay monthly and overall.



            Private student loans you may have received are not federal loans and are not
            included in "My Federal Student Aid."




   Types of Repayment Plans
        Standard Repayment Plan


            Eligible Borrowers
            All borrowers are eligible for this plan.

            Monthly Payment and Time Frame
            Payments are a fixed amount that ensures your loans are paid off within 10 years
            (within 10 to 30 years for Consolidation Loans).

            Eligible Loans
                     Direct Subsidized and Unsubsidized Loans

                     Subsidized and Unsubsidized Federal Stafford Loans

                     all PLUS loans

                     all Consolidation Loans (Direct or FFEL)




                    Good to know

https://studentaid.gov/manage-loans/repayment/plans                                                                                     1/7
5/14/2021                        Case 8:20-cv-00043-SB-ADS Document      192-31
                                                                    Repayment          FiledStudent
                                                                              Plans | Federal 05/14/21
                                                                                                    Aid Page 3 of 8 Page ID
                                                                        #:3967
                You’ll usually pay less over time than under other plans.

                Standard Repayment Plan with a 10-year repayment period is not a good
                option for those seeking Public Service Loan Forgiveness (PSLF).

                Standard Repayment Plan for Consolidation Loans is not a qualifying
                repayment plan for PSLF.




            Read more about the Standard Repayment Plan




        Graduated Repayment Plan


            Eligible Borrowers
            All borrowers are eligible for this plan.

            Monthly Payment and Time Frame
            Payments are lower at first and then increase, usually every two years, and are for an
            amount that will ensure your loans are paid off within 10 years (within 10 to 30 years
            for Consolidation Loans).

            Eligible Loans
                  Direct Subsidized and Unsubsidized Loans

                  Subsidized and Unsubsidized Federal Stafford Loans

                  all PLUS loans

                  all Consolidation Loans (Direct or FFEL)




                Good to know
                You’ll pay more over time than under the 10-year Standard Plan.

                Generally not a qualifying repayment plan for PSLF.




            Read more about the Graduated Repayment Plan




        Extended Repayment Plan


            Eligible Borrowers
            If you're a Direct Loan borrower, you must have more than $30,000 in outstanding
            Direct Loans.

            Monthly Payment and Time Frame
            Payments may be fixed or graduated, and will ensure that your loans are paid off
            within 25 years.

            Eligible Loans
                  Direct Subsidized and Unsubsidized Loans

                  Subsidized and Unsubsidized Federal Stafford Loans

                  all PLUS loans

https://studentaid.gov/manage-loans/repayment/plans                                                                           2/7
5/14/2021                         Case 8:20-cv-00043-SB-ADS Document 192-31
                                                                Repayment          FiledStudent
                                                                          Plans | Federal 05/14/21
                                                                                                Aid Page 4 of 8 Page ID
                                                                    #:3968
                  all Consolidation Loans (Direct or FFEL)




                Good to know
                Your monthly payments will be lower than under the 10-year Standard Plan
                or the Graduated Repayment Plan.

                You’ll pay more over time than under the 10-year Standard Plan.

                Not a qualifying repayment plan for PSLF.




            Read more about the Extended Repayment Plan




        Revised Pay As You Earn Repayment Plan (REPAYE)


            Eligible Borrowers
            Any Direct Loan borrower with an eligible loan type may choose this plan.

            Monthly Payment and Time Frame
            Your monthly payments will be 10 percent of discretionary income.

            Payments are recalculated each year and are based on your updated income and
            family size.

            You must update your income and family size each year, even if they haven’t
            changed.

            If you're married, both your and your spouse’s income or loan debt will be
            considered, whether taxes are filed jointly or separately (with limited exceptions).

            Any outstanding balance on your loan will be forgiven if you haven't repaid your loan
            in full after 20 years (if all loans were taken out for undergraduate study) or 25 years
            (if any loans were taken out for graduate or professional study).

            Eligible Loans
                  Direct Subsidized and Unsubsidized Loans

                  Direct PLUS Loans made to students

                  Direct Consolidation Loans that do not include PLUS loans (Direct or FFEL) made
                  to parents




                Good to know
                You’ll usually pay more over time than under the 10-year Standard Plan.

                You may have to pay income tax on any amount that is forgiven.

                Good option for those seeking PSLF.




            Read more about the Revised Pay As You Earn Repayment Plan (REPAYE)




        Pay As You Earn Repayment Plan (PAYE)
https://studentaid.gov/manage-loans/repayment/plans                                                                       3/7
5/14/2021                                 Case 8:20-cv-00043-SB-ADS Document 192-31
                                                                        Repayment          FiledStudent
                                                                                  Plans | Federal 05/14/21
                                                                                                        Aid Page 5 of 8 Page ID
                                                                            #:3969


            Eligible Borrowers
            You must be a new borrower on or after Oct. 1, 2007, and must have received a
            disbursement of a Direct Loan on or after Oct. 1, 2011.

            Monthly Payment and Time Frame
            Your monthly payments will be 10 percent of discretionary income, but never more
            than you would have paid under the 10-year Standard Repayment Plan. Payments are
            recalculated each year and are based on your updated income and family size.
            You must update your income and family size each year, even if they haven’t
            changed.
            If you're married, your spouse's income or loan debt will be considered only if you
            file a joint tax return.
            Any outstanding balance on your loan will be forgiven if you haven't repaid your loan
            in full after 20 years.


            Eligible Loans
                  Direct Subsidized and Unsubsidized Loans

                  Direct PLUS Loans made to students

                  Direct Consolidation Loans that do not include PLUS loans (Direct or FFEL) made
                  to parents




                Good to know
                You must have a high debt relative to your income.
                Your monthly payment will never be more than the 10-year Standard Plan
                amount.
                You’ll usually pay more over time than under the 10-year Standard Plan.
                You may have to pay income tax on any amount that is forgiven.
                Good option for those seeking PSLF.

                Read more about the Pay As You Earn Repayment Plan (PAYE)




        Income-Based Repayment Plan (IBR)


            Eligible Borrowers
            You must have a high debt relative to your income.

            Monthly Payment and Time Frame
            Your monthly payments will be either 10 or 15 percent of discretionary income
            (depending on when you received your first loans), but never more than you would
            have paid under the 10-year Standard Repayment Plan.

            Payments are recalculated each year and are based on your updated income and
            family size.

            You must update your income and family size each year, even if they haven’t
            changed.

            If you're married, your spouse's income or loan debt will be considered only if you
            file a joint tax return.

            Any outstanding balance on your loan will be forgiven if you haven't repaid your loan
            in full after 20 years or 25 years, depending on when you received your first loans.
https://studentaid.gov/manage-loans/repayment/plans                                                                               4/7
5/14/2021                       Case 8:20-cv-00043-SB-ADS Document     192-31
                                                                  Repayment          FiledStudent
                                                                            Plans | Federal 05/14/21
                                                                                                  Aid Page 6 of 8 Page ID
                                                                      #:3970
            You may have to pay income tax on any amount that is forgiven.

            Eligible Loans
                  Direct Subsidized and Unsubsidized Loans

                  Subsidized and Unsubsidized Federal Stafford Loans

                  all PLUS loans made to students

                  • Consolidation Loans (Direct or FFEL) that do not include PLUS loans (Direct or
                  FFEL) made to parents




                Good to know
                Your monthly payment will never be more than the 10-year Standard Plan
                amount.

                You’ll usually pay more over time than under the 10-year Standard Plan.

                You may have to pay income tax on any amount that is forgiven.

                Good option for those seeking PSLF.




            Read more about the Income-Based Repayment Plan (IBR)




        Income-Contingent Repayment Plan (ICR)


            Eligible Borrowers
            Any Direct Loan borrower with an eligible loan type may choose this plan.

            Monthly Payment and Time Frame
            Your monthly payment will be the lesser of

                  20 percent of discretionary income, or

                  the amount you would pay on a repayment plan with a fixed payment over 12
                  years, adjusted according to your income.


            Payments are recalculated each year and are based on your updated income, family
            size, and the total amount of your Direct Loans.

            You must update your income and family size each year, even if they haven’t
            changed.

            If you're married, your spouse's income or loan debt will be considered only if you
            file a joint tax return or you choose to repay your Direct Loans jointly with your
            spouse.

            Any outstanding balance will be forgiven if you haven't repaid your loan in full after
            25 years.

            Eligible Loans
                  Direct Subsidized and Unsubsidized Loans

                  Direct PLUS Loans made to students

                  Direct Consolidation Loans



https://studentaid.gov/manage-loans/repayment/plans                                                                         5/7
5/14/2021                                 Case 8:20-cv-00043-SB-ADS Document 192-31
                                                                        Repayment          FiledStudent
                                                                                  Plans | Federal 05/14/21
                                                                                                        Aid Page 7 of 8 Page ID
                                                                            #:3971

                Good to know
                You’ll usually pay more over time than under the 10-year Standard Plan.

                You may have to pay income tax on any amount that is forgiven.

                Good option for those seeking PSLF.

                Parent borrowers can access this plan by consolidating their Parent PLUS
                Loans into a Direct Consolidation Loan.




            Read more about the Income-Contingent Repayment Plan (ICR)




        Income-Sensitive Repayment Plan


            Eligible Borrowers
            Available only for FFEL Program loans, which are not eligible for PSLF.

            Monthly Payment and Time Frame
            Your monthly payment is based on annual income, but your loan will be paid in full
            within 15 years.

            Eligible Loans
                  Subsidized and Unsubsidized Federal Stafford Loans

                  FFEL PLUS Loans

                  FFEL Consolidation Loans




                Good to know
                You’ll pay more over time than under the 10-year Standard Plan.

                The formula for determining the monthly payment amount can vary from
                lender to lender.




            Read more about the Income-Sensitive Repayment Plan




   Repay Your Federal Perkins Loan
   Perkins Loan repayment plan options are not the same as those for Direct Loan Program
   or FFEL Program loans. Check with your school for more information on Perkins Loan
   repayment plans.


   Consolidate Your Loans
   If you have multiple federal student loans, you can consolidate them into a single Direct
   Consolidation Loan. This may simplify repayment if you are currently making separate
   loan payments to different loan holders or servicers, as you'll only have one monthly
   payment to make. There may be tradeoffs, however, so you'll want to learn about the
   advantages and possible disadvantages of loan consolidation before you consolidate.



            Additional Links
https://studentaid.gov/manage-loans/repayment/plans                                                                               6/7
5/14/2021                                 Case 8:20-cv-00043-SB-ADS Document 192-31
                                                                        Repayment          FiledStudent
                                                                                  Plans | Federal 05/14/21
                                                                                                        Aid Page 8 of 8 Page ID
                                                                            #:3972
            Standard Plan
            Extended Plan
            Graduated Plan
            Income-Driven Repayment Plans
            Income-Sensitive Plan




https://studentaid.gov/manage-loans/repayment/plans                                                                               7/7
